Citation Nr: 0922978	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right shoulder disability, currently 
evaluated 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a right herniorraphy, 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from January 1979 to October 1984 
and from September 2001 to August 2002.

Procedural history

The Veteran's claims for service connection for a right 
shoulder disability and residuals of a right herniorraphy 
were granted in August 2005 and November 2005 VA rating 
decisions; each disability was assigned a 10 percent 
disability rating, effective December 28, 2004.  The Veteran 
expressed disagreement with those decisions in February 2006.  
A Decision Review Officer (DRO) conducted a de novo review of 
the Veteran's claims and confirmed the RO's findings in an 
April 2006 statement of the case (SOC).  An appeal was 
perfected with the submission of the Veteran's substantive 
appeal (VA Form 9) in May 2006.  In a March 2008 supplemental 
statement of the case (SSOC), the Veteran's service-connected 
right shoulder disability was increased to 20 percent 
disabling, effective March 9, 2007.  

In April 2009, the Veteran testified at a Travel Board 
hearing held at the Denver RO before the undersigned Veterans 
Law Judge (VLJ), a transcript of which has been associated 
with the Veteran's claims file.

Issues not on appeal

A January 2007 statement of the Veteran's representative (VA 
Form 646) appeared to raise claims seeking service connection 
for depression, abnormal gait, sexual dysfunction and a total 
disability rating based on individual unemployability (TDIU).  
Upon the RO's inquiry as to whether the Veteran desired to 
assert those claims for service connection, the Veteran's 
representative confirmed that the Veteran's only claims at 
that time were the claims for increased ratings for his 
service-connected right shoulder and residuals of right 
herniorraphy disabilities.  See a statement from the 
Veteran's representative dated October 2008.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by 
complaints of pain, limited motion and numbness of the right 
arm.  Objective clinical findings include range of abduction 
to 105 degrees.

2.  The medical evidence of record shows that the Veteran's 
service-connected hernia is readily reducible and does not 
require use of a truss or belt.

3.  The service-connected residuals of right herniorraphy 
include a post surgery incisional scar which is tender and 
painful. 

4.  The evidence does not show that the Veteran's service-
connected right shoulder disability or residuals of a right 
herniorraphy are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's service-connected right shoulder disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.71, 4.71a, Diagnostic Codes 5003, 5201 (2008).

2.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for the service-connected hernia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2006).

3.  A separate 10 percent disability rating for a post 
surgical hernia scar is granted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Code 7894 
(2008); Esteban v. Brown, 6 Vet. App. 259 (1994)

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased ratings for his 
service-connected right shoulder and residuals of a right 
herniorraphy.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated April 8, 2005.  The service connection 
claims were subsequently granted, and the Veteran has 
appealed the initially assigned disability ratings.  The 
Board recognizes that the aforementioned VCAA letter did not 
specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating.  
However, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
April 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The April 2005 letter specifically requested of the Veteran:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in an letter from the RO dated April 10, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the undated Dingess letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

In any event, the Veteran was provided notice pursuant to the 
Vazquez-Flores decision in a letter from the RO dated May 29, 
2008.

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection:  "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided him with several VA examinations.  

The Board observes that the Veteran asserted at a March 2007 
VA compensation and pension (C & P) examination that he 
received private medical care for his current disabilities.  
In a letter dated March 2008, the RO sent the Veteran a 
second VA Form 21-4142, Authorization and Consent to Release 
Information, so that the RO could obtain any private 
treatment records.  It does not appear that the Veteran 
filled out and returned this form.  VA has thus appropriately 
fulfilled its duty to assist the Veteran.  The Court has held 
that "[t]he duty to assist is not always a one-way street. If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).    

The Veteran's representative contends that the May 2005 VA C 
& P examination concerning the Veteran's right inguinal 
hernia was not adequate because the Veteran's claims file was 
not available for review, the examiner was "flustered" and 
that the examination was "cursory...at best".  See the 
January 2007 statement of the Veteran's accredited 
representative.  However, the Veteran w accorded a second VA 
C & P examination in March 2007, in which the Veteran's 
claims file was present and reviewed prior to the 
examination, and the examiner thoroughly examined the 
Veteran.  No contention has been raised concerning the second 
VA examination.  

The Veteran's representative further contends that a 
September 2005 MRI was not conducted properly because of a 
purported "lack of fat suppression" during the procedure.  
However, as will be explained below the disability rating 
assigned to the Veteran's right shoulder disability rests on 
his range of motion rather than the MRI results.  A remand to 
conduct another MRI would be of no use.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
mentioned above, he exercised the option of a personal 
hearing and presented sworn testimony before the undersigned 
VLJ in April 2009. 

Accordingly, the Board will proceed to a decision.  

1. Entitlement to an increased disability rating for a 
service-connected right shoulder disability, currently 
evaluated 20 percent disabling

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). In this case, the Board has considered whether other 
rating codes are "more appropriate" than the ones used by 
the RO, Diagnostic Codes 5203-5024.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The Veteran's service-connected right shoulder disability is 
currently rated 
20 percent disabling under Diagnostic Codes 5203 [impairment 
of clavicle or scapula]-5024 [tenosynovitis].  Diagnostic 
Code 5203 a maximum rating of 
20 percent, the currently assigned rating. 

Under Diagnostic Code 5024, tenosynovitis is rated based on 
limitation of motion of the affected part, as arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 [degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved].  
Thus, Diagnostic Code 5201 [limitation of motion of arm] is 
for consideration. 

X -rays of the Veteran's right shoulder taken in March 2007, 
as well as a September 2005 Magnetic Resonance Imaging (MRI) 
reflect that the Veteran has arthritis in his right shoulder.  
It appears that Diagnostic Code 5003 is more appropriate than 
Diagnostic Code 5024 based on the medical evidence.  Since 
both of these diagnostic codes call for rating based on 
limitation of motion, the practical effect is nil. 

In short, the Board will consider the Veteran's right 
shoulder disability under Diagnostic Codes 5003-5201.  

Specific rating criteria

The Board observes that the Veteran's right upper extremity 
is his major extremity.  See 38 C.F.R. § 4.69 (2008) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity.  Limitation of motion to 25 degrees from the 
side warrants a 40 percent evaluation for the major 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2008).

Analysis

Schedular rating

To warrant a 30 percent rating, the evidence must show that 
the Veteran's right 
(dominant) arm is limited in motion to a point midway between 
his side and shoulder level.  The Board notes that 38 C.F.R. 
§ 4.71, Plate I shows that normal measurements for forward 
flexion and abduction of the arm are to 180 degrees.
The midway point between the side and shoulder is 90 degrees.

The March 2007 VA C & P examination shows abduction of the 
right arm measured to 105 degrees.  A May 2005 VA examination 
reflects forward flexion measured to 180 degrees.  

As noted above, Diagnostic Code 5201 contemplates 30 percent 
disability evaluation when there is limitation of motion in 
the major (dominant) joint to midway between the side and 
shoulder level, which is exceeded by the 105 degrees recorded 
in the March 2007 VA C & P examination and in all other range 
of motion findings.  No evidence to the contrary exists, and 
the Veteran has not identified any such evidence.  An 
increased disability rating can therefore not be assigned 
based on Diagnostic Code 5201.

In short, the demonstrated limitation of motion to 105 
degrees allows for the assignment of a 20 percent disability 
evaluation under Diagnostic Code 5201.  That is the rating 
which has been assigned.  Based on these findings, an 
increased disability rating may not be assigned based on 
limitation of motion of the right arm.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008 ); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Veteran has made subjective complaints of numbness or 
tingling in his right arm on several occasions.  See the 
April 2009 VA Travel Board hearing at page 6, the March 2007 
VA C & P examination report, the May 2005 VA C & P 
examination report and treatment records dated January 2002 
and December 2001.  
However, careful review of the record shows that there is no 
competent medical evidence of record which reflects that the 
Veteran exhibits any neurologic symptomatology associated 
with his service-connected right shoulder disability.  
Specifically, the March 2007 VA C & P examiner specifically 
ruled out any neurological impairment, stating:  "On 
neurological [examination] of the [upper right] extremity, 
[the Veteran] has no obvious areas of neurological loss over 
the forearm or palmar side of his right hand, and he says it 
is more like when there is a partial block of arterial flow 
to the area, but again, there is no specific neurological 
loss to sensation, and his strength is good in his grip and 
his biceps and triceps though there is minimal in his 
shoulder due to pain."  See the March 2007 VA C & P 
examination report.  

Based on this record, the Board concludes that the evidence 
does not suggest that a separate disability pertaining to 
neurological symptomatology is warranted under 38 C.F.R. § 
4.124a.

DeLuca consideration

In DeLuca, the Court held that VA's review of a service-
connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  See 38 C.F.R. §§ 4.40, 4.45 (2008).  The Board 
has therefore taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.

In this case, the medical evidence indicates that the 
Veteran's range of motion is limited by pain.  It was noted 
in the March 2007 VA C & P examination report that "[The 
examiner] did not do repetitive motion because of [the 
Veteran's] inability to this without significant pain, though 
[the Veteran] does deny any flares of pain in the shoulder 
area other than if he uses it a lot the pain gets 
significantly worse."  See the March 2007 VA C & P 
examination report.  

The Veteran asserts that the Board should remand for another 
examination so that repetitive testing may be done as per 
DeLuca.  See the VA Travel Board hearing transcript at pages 
3 and 4.  However, if the Veteran was unable or unwilling to 
do repetitive motion testing at the last VA examination, it 
is senseless to believe that he would do repetitive motion 
testing at a future examination. 

In any event, there is no evidence showing a lack of function 
of the Veteran's right arm which would allow for a higher 
rating under Diagnostic Code 5201.  It is clear that the 
range of motion elicited during the examination was above 
shoulder level and therefore does not allow for the 
assignment of a higher rating.  

The May 2005 VA C & P examination report reflects that 
repetitive motion testing was performed on the Veteran's 
upper right extremity which produced pain, weakness and lack 
of endurance.  However, the May 2005 VA C & P examination 
report does not reflect that the Veteran's range of motion of 
his right arm was limited upon such repetitive testing.  See 
the May 2005 VA C & P examination report.  

Based on these findings, the Board finds that the medical 
evidence demonstrates no additional functional loss which 
would necessitate an increased rating under Diagnostic Code 
5201.  There is no evidence of functional loss equivalent to 
limitation of the right (dominant) arm to midway between the 
side and shoulder level.  

Fenderson and extraschedular considerations

In the interest of economy, the Board will address the 
matters of staged ratings and referral of the Veteran's 
service-connected disabilities for consideration of 
extraschedular ratings in a common discussion below.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for the service-connected right shoulder disability.  
The benefit sought on appeal is accordingly denied.



2.  Entitlement to an increased evaluation for service-
connected residuals of a right herniorraphy, currently rated 
as 10 percent disabling

Initial matter - Esteban consideration

The RO has rated the Veteran's service connected residuals of 
a right herniorraphy 10 percent disabling under § 4.114, 
Diagnostic Code 7338 [inguinal hernia].

The medical evidence of record indicates that the Veteran's 
service-connected residuals of a right herniorraphy is 
manifested by a reducible right inguinal hernia and a painful 
right inguinal hernia scar.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban, supra.  

The March 2007 VA C & P examination report reflects that the 
Veteran has two scars from hernia surgeries performed in 1992 
and 2002.  The scar from the 1992 operation is higher on the 
Veteran's body and is asymptomatic, while the scar from the 
February 2002 procedure is lower on the Veteran's body and 
has been described by the Veteran as painful.  Specifically, 
the March 2007 VA C & P examination report reflects that 
"the [Veteran] has had persistent pain in the operative 
site" which affects his gait and physical activities.  See 
the March 2007 VA C & P examination report.  The Veteran's VA 
treatment records similarly indicate that he suffers from a 
painful hernia scar at the operative site.  See VA treatment 
records from August 2003, August 2002 and March 2002.  

After having considered the medical evidence, the Board has 
concluded that the Veteran has symptomatology associated with 
the post surgical scar which is distinct from the hernia 
itself.  Accordingly, the Board finds that two separate 
ratings may be assigned for the distinct symptoms resulting 
from the service-connected hernia.



Relevant law and regulations

The law regarding increased ratings in general has been set 
out above and will not be repeated.  
 
Assignment of diagnostic codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts, 
supra.  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Codes 7338.  See Tedeschi, supra.

(i) Right inguinal hernia

The Veteran is currently assigned a 10 percent disability 
rating for residuals of a right herniorraphy under Diagnostic 
Code 7338 [inguinal hernia].  

Diagnostic Code 7338 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the Veteran's case (inguinal 
hernia).  Evidence of a past hernia operation, reducibility, 
and recent recurrence of the Veteran's hernia justify rating 
the disability under Diagnostic Code 7338.  The Board can 
identify no more appropriate diagnostic code, and the Veteran 
has pointed to none.

(ii) Inguinal hernia scar

VA treatment records indicate that the Veteran suffers from a 
painful hernia scar at the operative site.  See the March 
2007 VA C & P examination report, and VA treatment records 
from August 2003, August 2002 and March 2002.  The Veteran's 
complaints of a painful inguinal hernia scar are consistent 
with the criteria for a rating under Diagnostic Code 7804 
[tender, painful scar].  As there was persistent pain at the 
operative site of the Veteran's right inguinal hernia on the 
March 2007 VA examination, the Board finds that it is 
appropriate to rate the inguinal hernia scar under Diagnostic 
Code 7804.  

Scars may also be evaluated on the basis of any related 
limitation of function of the body part that they affect.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  
The March 2007 VA C & P examination report reflects that 
"the [Veteran] has had persistent pain in the operative 
site" which affects his gait and physical activities.  
However, no specific limitations have  been noted.  Under 
these circumstances, the Board believes that rating the scar 
under Diagnostic Code 7804 is most appropriate..

Analysis

Schedular rating

(i) Right inguinal hernia

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a 10 percent rating is warranted where a 
postoperative inguinal hernia is recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).

The criteria in Diagnostic Code 7338 are conjunctive.  See 
Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned]. 

A reducible right inguinal hernia was found on a May 2005 VA 
C & P examination.  There is no indication that the hernia is 
anything but small.  The March 2007 VA examination resulted 
in a finding of a healed, non-recurrent right inguinal 
hernia.  There is no evidence to the contrary.    The 
competent medical evidence therefore reflect that the 
Veteran's inguinal hernia is a small, postoperative, and non-
recurrent hernia. 

The medical and other evidence of record does not demonstrate 
that the hernia is not well supported by a truss or is not 
readily reducible.  The Board notes that the Veteran has 
asserted that he was told by his private doctor that his 
hernia was not reducible and could not be well-supported by a 
truss or belt.  See the Veteran's March 2006 statement.  
However, the competent medical evidence of record is void any 
mention of the use of a truss or a belt by the Veteran for 
his right inguinal hernia.  The Board emphasizes the 
Veteran's report of what a health care provider purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).
  
Because all of the conjunctive criteria for the assignment of 
a 30 percent rating are not satisfied, that rating cannot be 
assigned.  It is obvious that the criteria for even higher 
disability ratings are not met.  For these reasons, a 
disability rating in excess of the currently assigned 10 
percent under Diagnostic Code 7338 is not warranted.

(ii)  Inguinal hernia scar

The applicable rating criteria for the skin (including scars) 
were amended, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  Since the Veteran's claim for 
service connection for inguinal hernia scar was filed on 
December 28, 2004, only the revised criteria are applicable.  

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  This is the highest rating 
which is available.  Accordingly a 10 percent rating is 
assigned for the painful postoperative scar.  


Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the Veteran's disability ratings for a 
right shoulder disability and residuals of right herniorraphy 
were initially assigned effective from December 28, 2004, the 
date that the Veteran filed his claims for service 
connection.  

Concerning the Veteran's right shoulder disability, staged 
ratings have already been assigned.  The Veteran's right 
shoulder disability was initially evaluated as 10 percent 
disabling from the date of his claim, December 28, 2004.  The 
currently assigned 20 percent disability rating has been made 
effective as March 9, 2007, the date of the March 2007 VA C & 
P examination, when the Veteran first demonstrated limitation 
of motion consistent with the assignment of a 20 percent 
disability rating under Diagnostic Code 5201.  Prior to that 
date, there was no such evidence in the record.  The Board 
therefore agrees with the agency of original jurisdiction 
that a 10 percent rating is properly assigned from the date 
of service connection, December 28, 2004, to March 9, 2007, 
and a 20 percent rating thereafter.

Concerning the Veteran's service-connected residuals of right 
herniorraphy, it appears from the medical records and the 
Veteran's own statements that his residuals of right 
herniorraphy symptomatology have not appreciably changed 
since the date of service connection.  The March 2007 and May 
2005 VA C & P examination reports and VA treatment records 
indicate that the disability has remained relatively stable 
throughout the period.



Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected right shoulder disability and residuals of right 
herniorraphy are inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's right shoulder 
disability and residuals of right herniorraphy with the 
established criteria found in the rating schedule for 
limitation of motion of the arm and inguinal hernia show that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for either his right 
shoulder disability or his residuals of right herniorraphy.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for his right shoulder disability and he 
has not been hospitalized for his residuals of right 
herniorraphy since the procedure was performed in February 
2002.  

Concerning marked interference with employment due to the 
disability, the Board notes that the Veteran has asserted 
that he stopped working as a network engineer in October 2004 
because of the symptomatology associated with his service-
connected right shoulder disability and residuals of right 
herniorraphy.  See the April 2009 VA Travel Board hearing 
transcript at pages 5 and 6, the March 2007 VA C & P 
examination report, the Veteran's statement dated March 2006 
and the May 2005 VA C & P examination report.  However, the 
Board notes that the Veteran reported during the March 2007 
VA C & P examination that he was unemployed because he was 
"unable to find a job."  More recently, the Veteran 
testified that he is currently employed as a newspaper 
editor.  See the April 2009 VA Travel Board hearing 
transcript, at page 6.  There is nothing in the record which 
suggests that the Veteran's right shoulder disability or 
residuals of right herniorraphy markedly impact his ability 
to work, beyond that contemplated in the assigned schedular 
disability ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The Board therefore 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an increased disability rating for the 
service-connected right shoulder disability, currently 
evaluated 20 percent disabling, is denied.

Entitlement to an increased evaluation for service-connected 
residuals of a right herniorraphy, currently rated 10 percent 
disabling, is denied.

Entitlement to a separate 10 percent disability rating under 
Diagnostic Code 7804 for a painful scar associated with 
service-connected residuals of a right inguinal hernia repair 
is granted.  To that extent, the appeal is allowed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


